OPINION OF THE COURT
Per Curiam.
Richard H. Berg has submitted an affidavit dated September 6, 1989, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9).
Following a disciplinary proceeding and by order of this court dated February 16, 1988, Mr. Berg was suspended from the practice of law for a period of one year commencing March 15, 1988, and until the further order of this court (see, Matter of Berg, 135 AD2d 122).
Mr. Berg acknowledges that he is the subject of an investigation by the Grievance Committee for the Second and Eleventh Judicial Districts concerning allegations that he failed to file an affidavit with the clerk of the court indicating his compliance with the order of suspension as required by the rules of this court, failed to reimburse a client $1,500 as was required by the order of suspension, failed to cooperate with the investigation of the Grievance Committee for the Ninth Judicial District regarding allegations that he failed to properly account for funds he held in escrow, failed to account for $500 entrusted to him by a client to be held in escrow, and failed to cooperate with the investigation of the Grievance Committee for the Second and Eleventh Judicial Districts.
Mr. Berg indicates that his resignation is freely and voluntarily tendered, that he has not been subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation, and that he could not successfully defend himself on the merits against charges predicated on the misconduct outlined above.
Under the circumstances herein, the resignation of Richard H. Berg as a member of the Bar is accepted and directed to be filed. Accordingly, he is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.
Ordered that the resignation of Richard H. Berg is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Richard H. Berg is disbarred and his name is *253stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Richard H. Berg shall continue to comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Richard H. Berg is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.